jfouvtlj Court of
                                          Antonio,

                                       September 30, 2014


                                      No. 04-14-00075-CV


                               AAA Free Move Minisiorage L.L.C.,
                                            Appellant


                                                v.



                      Latigo Properties, Inc. and The Brigham Living Trust.
                                            Appellee


                               Trial Court Case No. 2013-C1-18988


                                        ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8.   Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on November 5, 2014, to the following panel:
Justice Martinez, Justice Alvarez, and Justice Chapa.   All parties will be notified of the Court's
decision in this appeal in accordance with TEX. R. APP. P. 48.


       Either parly may file a motion requesting the Court to reconsider its detcrmination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on September 30, 2014.




       IN WITNESS WHEREOF, I have hereunto set my hand and a/lixed the seal
court on this September 30, 2014.